STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

SUCCESSION            OF     JOHN    G.                                                   NO.           2022       CW   0084

OTILLIO,         IV




                                                                                                   MARCH          10,   2022




In   Re:              Diana     Schnauder,                                 for     supervisory               writs,          21st
                                                      applying
                      Judicial         District          Court,             Parish        of       Tangipahoa,                 No.

                      2020- 0030372.




BEFORE:               GUIDRY,       HOLDRIDGE,          AND      CHUTZ,          JJ.



       WRIT           GRANTED        WITH      ORDER.         The      district           court'        s    December           2,

           judgment,                                  Bonnie          Otillio' s             Petition              to     Annul
2021                            granting
Probate           of        Testament,           is     a        final          appealable              judgment.              See

Succession             of    Theriot,         2008- 1233 (           La.        App.    1st    Cir.          12/ 23/ 08) ,           4

So. 3d      878;        Succession             of     Reno,          2013- 1823 (            La.        App.        1st      Cir.

6/ 17/ 15),           175     So. 3d      412;      Succession              of     McClean,             2009- 1851 (           La.

           1st    Cir.       6/ 11/ 10),         2010    WL      2342752 (         unpublished).                   Thus,       the
App.
writ       application           is granted             for the            limited purpose                   of remanding
this       matter       to     the     district         court          with       instructions                to    grant       an


appeal           to     relator,           Diana        Schnauder,                pursuant          to         her       timely
              of       intent        to                  for         supervisory               writs.             See     In    re
notice                                        apply
Howard,          541        So. 2d     195,     197 (       La.        1989) (         per     curiam).                 In     the

event       Diana            Schnauder           seeks          to     appeal           the     district                court'       s

judgment,              she     shall          submit        a        new        order     for       appeal              to     the

district          court       within        thirty days                of       this    order.              Additionally,
                               court' s        order        is    to       be    included          in       the    appellate
a    copy    of       this
record.



                                                             JMG

                                                                GH
                                                             WRC




COURT       OF    APPEAL,        FIRST        CIRCUIT




       D)EPLTTY- QLERK           OF       COURT
                 FOR    THE     COURT